DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 05/03/2021 have been fully considered but they are not persuasive. 
Applicant argues “Stowe does not appear to disclose or to reasonably suggest that the lens focusing subsystem is shared by a transmission optical system and a collection optical system, as recited in claim 1. At paragraph [0063], Stowe discloses that the system shown in FIG, 6A includes optical collimating subsystems 131F-1 and 131F-2 and a projection system 133F-1 and 133F-2 for magnifying light. There is no reasonable suggestion that the system shown in FIG. 6A includes a transmission optical system. There is also no reasonable suggestion that the lens focusing subsystem of Stowe is shared by optical collimating subsystems and a transmission optical system (which comprises at least one cylindrical lens with power in an X direction). As such, claim 1 is believed to be allowable over the cited art for at least this reason.”
Applicant is partially correct, Stowe does not indicate separate transmission and reception channels. But it is important to note that we are looking at combination. Tan explicitly teaches that transmission and reception (701 and 702 fig. 7A) can be done using same lens systems(705) and hence teaches  “lens focusing subsystem is shared by a transmission optical system and a collection optical system”.  Stowe on the other side explicitly teaches in fig. 6A two channels 120F-1 and 120F-2 (one can be the transmission and second one can be reception channel). Tan does not explicitly gives the optics of the 705 on the other side stove teaches optics on two different channels which can serve the purpose as described in Tan[0040].It is important to note that transmit and receive channels are just a two separate channels and the main invention here is to have specific optics type to provide operation of two channels. And according to the Stove such optics configuration is well known.Regarding Argument that “There is also no reasonable suggestion that the lens focusing subsystem of and a transmission optical system (which comprises at least one cylindrical lens with power in an X direction)” this part is not in the claim.

Regarding to the argument that Tan does not disclose array of photodetectors, Examiner disagrees. Fig. 7A shows that the system can comprise of the arrays of the transmitters and the photodetectors. And therefore the combination of the fig. 7A and the fig. 7C renders claimed invention obvious. This is just a matter of the design of Optics system.
 Regarding argument that “In addition, claim 1 also recites “a transmission optical system comprising at least one cylindrical lens with power in a X direction and excluding any spherical lens.” With respect to this feature, the Examiner argues on page 3 of the Office Action that Stowe teaches “a first optical system(fig. 6a channel 120F-1) comprising at least one cylindrical lens (133m fig. 19) with power in the X direction and excluding any spherical lens (fig 19).” “Channel 120F-1” of FIG. 6A of Stowe is not specifically referenced in the text corresponding to FIG. 6A, and the Applicants surmise that “spatial light modulator 120E-1” may refer to element 120F-1 in FIG. 6A. (Clarification as to whether this is consistent with the Examiner’s position would be greatly appreciated.) The Examiner appears to acknowledge that “channel 120F-1” of Stowe does not appear to include a cylindrical lens, and indicates that “cross-process optical subsystem 133M” of FIG. 19 of Stowe is equivalent to or suggests a cylindrical lens that is part of a transmission optical system. FIG. 19 of Stowe shows a scanning/printing apparatus that includes a “cross-process optical subsystem 133M.” As disclosed in paragraph [0090] of Stowe, the cross-process optical sub-system 133M acts to horizontally invert light passed through a spatial light modulator 120M. There appears to be no reasonable suggestion that the cross-process optical sub-system of Stowe includes a cylindrical lens with power in a X direction, or that such a cross-process optical sub-system if part of a transmission optical system. Therefore, it is respectfully submitted that claim 1 is also allowable over the cited art for this additional reason.”

Examiner refers to paragraph [60] which talks about “two-lens cylindrical or acylindrical projection system 133F-1 and 133F-2 which is according to paragraph 14 is The scan line image formed may have different pairs of cylindrical or acylindrical lens” and hence Applicants argument that “The Examiner 

Regarding claim 8 , Applicant needs to look at whole Description of the Stowe not just to the figure 19. 137F-1, F2 in fig. 6(a) is a lens corresponding to lens 137m on fig. 19, Examiner even sited it appropriately (137f-1, 137M in figure 19). Simple search in google for Rod lens bring up definition 
“Rod lens
A rod lens is a cylindrical lens which has the geometrical form of a cylinder and has a polished mantle, while the two flat end surfaces may be ground. 
”

    PNG
    media_image1.png
    313
    756
    media_image1.png
    Greyscale

This definition fully reads on 137m as presented on fig. 19.
Paragraph 63 explicitly teaches that 137F-1 is a cylindrical lens.

Regarding the argument on page 14  Tan teaches array of photodetectors fig. 7A, the combination teaches all the limitations. Applicant is advised to call Examiner for further clarification and discussion .

Claim 14 is broader than claims 1, and 8 and therefore subject matter of the claim 14 is also covered by the combination of the Tan(fig. 7a ) and Stowe(fig. 19). It is important to note that transmission and collection optical systems can be exactly the same systems also according to paragraph 63 of Stove the lenses can be made single or separate for both channels. 

Examiner also will give different rejection and interpretation of the claim 8 due to newly added claim 21. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 8, 14 and claims bellow is/are rejected under 35 U.S.C. 103 as being unpatentable over Tan US 20070181810 A1 in view of Stowe US 20130050803 A1.
Regarding claim 1, 8, 14 Tan teaches
1. A LiDAR system comprising: 
at least one array of laser light sources; (740, 701)

Also teaches the lens system (745, 705) and (757, 705) for transmission and reception channels
a transmission optical system; a collection optical system;(745,757 , 705) configured to focus light on environment and on array
Tan also teaches that the optics can be common(705) for transmission and reception  channels[0040]
But does not explicitly teach
a transmission optical system comprising at least one cylindrical lens with power in the X direction and excluding any spherical lens; 
a collection optical system comprising at least one cylindrical lens with power in the X direction and excluding any spherical lens; 
one or more cylindrical lenses with power in the Y direction shared by the transmission optical system and the collection optical system; 


a) a rod lens associated with each array of laser light sources and configured to partially collimate light from the light sources in the X direction;  


a) a rod lens associated with each array of laser light sources and configured to partially collimate light from the light sources in the X direction;  


10070769_1.docx-21-WSGR Docket No. 51618-706.201b) one or more cylindrical lenses with power in the X direction configured to further collimate the light from the light sources in the X direction; and 

c) one or more cylindrical lenses with power in the Y direction configured to collimate the light from the light sources in the Y direction and provide a field of view in the Y direction; and wherein the collection optical system comprises: 

a) one or more cylindrical lenses with power in the Y direction wherein at least some of the one or more cylindrical lenses with power in the Y direction are configured to focus the light in the Y direction from the light sources reflected from an environment external to the LiDAR system onto the at least one array of photodetectors; and 
b) one or more cylindrical lenses with power in the X direction wherein at least some of the one or more cylindrical lenses with power in the X direction are configured to focus the light in the X direction from the light sources reflected from an environment external to the LiDAR system onto the at least one array of photodetectors.  
 Stowe teaches
Two channel system (fig. 6A) comprising
a first optical system(fig. 6a channel 120F-1 or Applicant referred 120E-1) comprising at least one cylindrical lens(133m fig. 19) with power in the X direction and excluding any spherical lens(fig. 19); 
a second optical system comprising at least one cylindrical lens with power in the X direction(133m) and excluding any spherical lens; (fig. 19)
one or more cylindrical lenses(137F-1) with power in the Y direction shared by first optical system and the collection optical system;(fig. 6A)
first optical system comprises
a) a rod lens associated with each array of laser light sources and configured to partially collimate light from the light sources in the X direction;  (137f-1, 137M in figure 19)
10070769_1.docx-21-WSGR Docket No. 51618-706.201b) one or more cylindrical lenses with power in the X direction configured to further collimate the light from the light sources in the X direction; and [0065-0066]
c) one or more cylindrical lenses with power in the Y direction configured to collimate the light from the light sources in the Y direction and provide a field of view in the Y direction; and 
wherein the second optical system comprises: [0065,0066]
a) one or more cylindrical lenses with power in the Y direction wherein at least some of the one or more cylindrical lenses with power in the Y direction are configured to focus the light in the Y direction [0065,0066]

b) one or more cylindrical lenses with power in the X direction wherein at least some of the one or more cylindrical lenses with power in the X direction are configured to focus the light in the X direction [0065,0066]
 it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Tan with teaching by Stowe in order to transmit and receive the beam of the specific rectangular shape and therefore scan the area in the rectangular shape(evidence Tanaka; Koichiro US 20060023058 A1 fig. 1, 2 [0010]). 
 


Tan+Stowe also teaches
2, 11 The LiDAR system of claim 1, wherein the at least one array of laser light sources includes two or more [[ is ]] linear arrays of laser light sources that form a 2D array of laser light sources. (claim 3 with fig. 7a of Tan)

11.    (currently amended) The LiDAR system of claim 8, wherein the at least one array of laser light sources is linear(claim 3 of Tan), and
 wherein the light passes the rod lens before being transmitted though the one or more cylindrical lenses of the transmission optical system with power in the X direction.(Stowe  Fig. 19 X and Y directions are not defined and hence its orbitrary)
it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Tan with teaching by Stowe in order to transmit and receive the beam of the specific rectangular shape and therefore scan the area in the rectangular shape(evidence Tanaka; Koichiro US 20060023058 A1 fig. 1, 2 [0010]). 

3, 12 The LiDAR system of claim 2, wherein each linear array of laser light sources comprises a single, planar printed circuit board.  (obvious design choice)

4, 13, 17 The LiDAR system of claim 1, wherein each array of photodetectors comprises a single, planar printed circuit board.  (obvious design choice.)

6, 19 The LiDAR system of claim 1, further comprising an enclosure.  (implicit used for the cars)


9, 15 The LiDAR system of claim 8, wherein the one or more cylindrical lenses with power in the Y direction of the transmission optical system and the one or more cylindrical lenses with power in the Y direction of the collection optical system are derived from a single original cylindrical lens such that optical performances are matched.  (Stove also teaches on fig. 19 multiple elements(120M) can have the same lens(133) It is important to note that similarity collection and transmission optics desirably the same in order to readout the data from the same region which was illuminated.  If the optics mismatches then the reception region can be wither larger or smaller than what was illuminated)

10, 16 The LiDAR system of claim 8, further comprising a baffle between the transmission optical system and the collection optical system.  (obvious design choice to avoid interference between transmission line and reception)

Claim 5, 7, 18, 20 and claims bellow is/are rejected under 35 U.S.C. 103 as being unpatentable over Tan US 20070181810 A1 in view of Stowe US 20130050803 A1 further in view of Nemes	US 20030021037 A1.
Regarding claims Tan does not teach
5, 7,18,20 The LiDAR system of claim 1, wherein the at least one array of laser light sources, the transmission optical system, the collection optical system, the one or more cylindrical lenses with power in the Y direction, and the at least one array of photodetectors are configured to rotate to create a field of view in the azimuth direction.  
Nemes teaches 

wherein the at least one array of laser light sources, the transmission optical system, the collection optical system, the one or more cylindrical lenses with power in the Y direction, and the at least one array of photodetectors are configured to rotate to create a field of view in the azimuth direction.  (abstract)
 it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Tan with teaching by Nemes in order to change the size of the spot size and therefore scan different ranges.


Claim  8, 21 and claims bellow is/are rejected under 35 U.S.C. 103 as being unpatentable over Tan US 20070181810 A1 in view of Stowe US 20130050803 A1 further in view of Walker US 6584133 B1.
Regarding claim Tan teaches
8.    (currently amended) A dual aperture LiDAR system comprising:
at least one array of laser light sources; (fig. 7a, 701)
a transmission optical system; (705)
a collection optical system;(705) and
at least one array of photodetectors(702) comprising one photodetector paired with each laser light source in the at least one array of laser light sources(fig. 7a with combination with fig. 7C source correspond to 740 receiver correspond to 759 )
but does not teach
wherein the transmission optical system comprises 
a)    a rod lens associated with each array of laser light sources and configured to partially collimate light from the light sources in an X direction 
b)    one or more cylindrical lenses with power in the X direction configured to further collimate the light from the light sources in the X direction and
c)    one or more cylindrical lenses with power in a  Y direction configured to collimate the light from the light sources in the Y direction and provide a field of view in the Y direction a [[;]] and

a) one or more cylindrical lenses with power in the Y direction wherein at least some of the one or more cylindrical lenses with power in the Y direction are configured to focus

the light in the Y direction from the light sources reflected from an environment external to the LiDAR system onto the at least one array of photodetectorsa [[; ]] and
b) one or more cylindrical lenses with power in the X direction wherein at least some of the one or more cylindrical lenses with power in the X direction are configured to focus the light in the X direction from the light sources reflected from an environment external to the LiDAR system onto the at least one array of photodetectors.

21. (new) The LiDAR system of claim 8, wherein the rod lens associated with the each array of laser light sources and configured to partially collimate light from the light sources in the X direction is arranged to partially collimate the light from the light sources in the X direction before the light reaches the one or more cylindrical lenses with power in the X direction.

Stove teaches
wherein the transmission optical system comprises 
a)    a collimating lens(132f-1 fig. 6(a)) associated with each array of laser light sources(120F-1 fig. 6(a), 120-1 Fig. 6(b), 110 with 120M fig. 19) and configured to partially collimate light from the light sources in an X direction (collimates the light hence partially collimates in x direction )
b)    one or more cylindrical lenses(133 and analogs in fig. 6a, b, 19) with power in the X direction configured to further collimate the light from the light sources in the X direction(does partial focusing hence partially collimates ) and
c)    one or more cylindrical lenses(137 and analogs in fig. 6a, b, 19) with power in a  Y direction configured to collimate the light from the light sources in the Y direction and provide a field of view in the Y direction (does partial focusing hence partially collimates )  and
wherein the second optical system comprises 

the light in the Y direction from the light sources reflected from an environment external to the LiDAR system onto the at least one array of photodetectors(backward optics fig 6a will collect light on the 120F2 witch is in combination with Tan is receive optics)  and
b) one or more cylindrical lenses(133) with power in the X direction wherein at least some of the one or more cylindrical lenses with power in the X direction are configured to focus the light in the X direction from the light sources reflected from an environment external to the LiDAR system onto the at least one array of photodetectors. (backward optics fig 6a will collect light on the 120F2 witch is in combination with Tan is receive optics) 

21. (new) The LiDAR system of claim 8, wherein the collimating lens (132F1)associated with the each array of laser light sources and configured to partially collimate light from the light sources in the X direction is arranged to partially collimate the light from the light sources in the X direction before the light reaches the one or more cylindrical lenses(133) with power in the X direction.

Walkier teaches that collimating lens is a rod lens(col 2 lines 24-25)

it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Tan with teaching by Stowe in order to transmit and receive the beam of the specific rectangular shape and therefore scan the area in the rectangular shape(evidence Tanaka; Koichiro US 20060023058 A1 fig. 1, 2 [0010], Stowe [0014]” to spread the high energy laser light out over an extended two-dimensional area, the intensity (Watts/cc) of the light over a given area (e.g., over the area of each modulating element) is reduced to an acceptable level such that low cost optical glasses and antireflective coatings can be utilized to form spatial light modulator with improved power handling capabilities. Spreading the light uniformly out also eliminates the negatives imaging effects that point defects (e.g., microscopic dust particles or scratches) have on total light transmission losses”) and further to modify using teachings by Walkier in order to provide collimation of the light and avoid the light spread to undesired are.. 



Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


 The rest of the art provided to Applicant refers to the optical systems relevant to the applicantion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOVHANNES BAGHDASARYAN whose telephone number is (571)272-7845.  The examiner can normally be reached on Mon-Fri 7am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HOVHANNES BAGHDASARYAN/Examiner, Art Unit 3645